        Case 6:21-cv-00802-GTS-ATB Document 18-3 Filed 08/13/21 Page 1 of 2




 -------------------------------------------------------------------------------X
 In the Matter of the Claim Of
 THE ESTATE OF BIANCA DEVINS,

        Claimant                                                                      NOTICE OF
                                                                                     EXAMINATION
         v.                                                                          PURSUANT TO
                                                                                       GENERAL
 ONEIDA COUNTY, OFFICE OF THE                                                       MUNICIPAL LAW §
 DISTRICT ATTORNEY OF ONEIDA                                                             50-H
 COUNTY, JOHN DOE 1-10

        Respondents.

 -------------------------------------------------------------------------------X


         PLEASE TAKE NOTICE that pursuant to the provisions of General Municipal Law §

50-h, Claimant, Kimberly Devins, as Administrator of the Estate of Bianca Devins, is

hereby required to submit to an oral examination relative to the occurrences specified in her

Notice of Claim, sworn to on the 8th day of June, 2021, and the extent of injuries and

damages for which the claim is made therein, and appear at the Law Office of William

Borrill, 23 Oxford Rd, New Hartford, NY 13413 on the 13th day of September, 2021 at

10:00 a.m. and/or on any rescheduled date and time, with respect to the evidence material

and necessary to the defense of the claim arising from the alleged damages and economic

loss.

         YOU ARE FURTHER REQUIRED, to produce at said examination:

         1.      Any documents, statements, photographs, or records relevant to the substance

of the claim.

         2.      Any reports, studies, or evaluations relevant to claimant’s alleged injuries and

damages and/or economic loss stemming from the underlying, alleged incident.



                                                         1
      Case 6:21-cv-00802-GTS-ATB Document 18-3 Filed 08/13/21 Page 2 of 2




DATED:        July 16, 2021
              Jamesville, NY              KENNEY SHELTON LIPTAK NOWAK LLP




                                          ______________________________________________
                                          David H. Walsh, Esq.
                                          Attorneys for Respondents,
                                          Oneida County, Office of The District
                                          Attorney Of Oneida County
                                          4615 North Street
                                          Jamesville, NY 13078
                                          E-Mail: DHWalsh@kslnlaw.com
                                          Telephone: (315) 481.3399

TO:    C. A. Goldberg, PLLC
       Carrie Goldberg, Esq.
       Attorneys for Claimant,
       Kimberly Devins,
       Administrator of the Estate of Bianca Devins
       2660 Edgewood Road
       Utica, NY 13501
       Telephone: (646) 666-8908




                                             2
